--------------------------------------------------------------------------------

ASSIGNMENT

          THIS ASSIGNMENT (the “Assignment”) is dated as of the 12th day of
March, 2007, is entered by Medical Resources, Inc., a Virginia corporation
(“ASSIGNOR”) in favor of Premier Medical Services, LLC, a Florida limited
liability company (the “ASSIGNEE”).

          Assignor is selling certain assets to the Assignee pursuant to a
certain Purchase and Sale Agreement entered by the parties contemporaneously
with this Agreement (the “Purchase Agreement”) and subject to the terms and
conditions of that Purchase Agreement.

          For good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:

          Subject to, and in accordance with the Purchase Agreement, ASSIGNOR
hereby assigns, transfers, and conveys to ASSIGNEE all of its right, title, and
interest in and to all accounts and other assets and rights as listed in
Schedule A attached to the Purchase Agreement (a copy of which schedule is
affixed hereto).

          ASSIGNOR hereby agrees from time to time to execute and deliver such
further and other transfer, assignments and documents and do all matters and
things which may be convenient or necessary as the ASSIGNEE may periodically
request to more effectively and completely carry out the intentions of this
Assignment.

          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Assignment as of the day and year first above written.

  ASSIGNOR:   MEDICAL RESOURCES, INC.   By: /s/ Hunter Reynolds  
                        (signature)   Print Name: Hunter Reynolds   Its:
President

State of Virginia}} ss:
County of Virginia                    }}

          The foregoing document was acknowledged before me this 7th day of
March, 2007, by HUNTER REYNOLDS, in the capacity represented above, who is
personally known to me or who has produced VADL as identification and who (did /
did not) [circle one] take an oath.

          WITNESS my hand and official seal in the County and State last
aforesaid this 7th day of March, 2007.

  /s/ Angela Beck          (signature)   Print Name: Angela Beck   Notary
Public, State of Virginia           (SEAL) My commission expires: September 30,
2008


--------------------------------------------------------------------------------